Citation Nr: 0946397	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In April 2006, the Board issued a decision which denied the 
Veteran's claim herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, the Court issued a 
memorandum decision vacating the Board's April 2006 decision 
and remanding this case for additional evidentiary 
development.


FINDING OF FACT

The evidence of record does not show current hepatitis C 
related to the Veteran's military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's February 2003 and May 2005 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(finding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has also recently obtained a VA medical 
opinion concerning the etiology of the Veteran's current 
hepatitis C.  The August 2009 VA medical opinion was based 
upon a recent physical examination of the Veteran, a review 
of his claims file, and full consideration of the Veteran's 
claimed inservice hepatitis C risk factors.  The Board 
therefore concludes that the August 2009 medical opinion is 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  
Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran is seeking entitlement to service connection for 
hepatitis C.  He attributes this condition to his inservice 
exposure to blood.  Specifically, the Veteran testified at a 
hearing before the Board in March 2005 that an air gun used 
to provide shots during basic training had "ripped open" 
the flesh of the trainee's arm in front of him, and that they 
continued to use the same air gun to inoculate the Veteran 
and others waiting in line.  He also testified that he was 
exposed to blood during his military service while playing in 
particularly rough football and softball games.   

Historically, the Veteran served on active duty in the Army 
from June 1971 to December 1975.  An August 1973 treatment 
report noted the Veteran's request to be checked for 
hepatitis because someone in his unit had it.  In October 
1973, the Veteran was hospitalized with hepatitis, and it was 
noted that he was doing well except for a mild cold.  There 
was a separate notation dated in October 1973 of "suspected 
drug abuse," but no clinical evidence. 

The initial post-service complaints related to hepatitis C 
are dated in August 2002.  A VA examiner in June 2003, 
diagnosed hepatitis C, stage II.  The Veteran reported that 
he did not have blood transfusions prior to 1992, he did not 
use needles to inject recreational drugs, and he had never 
snorted drugs through the nose.  The Veteran gave a history 
of "numerous episodes where he exposed himself to the blood 
of other individuals and contacted through the skin and 
mucous membranes."  The report also noted that the Veteran 
had multiple body tattoos.  The Veteran reported multiple sex 
partners and a history of excessive alcohol.  The VA examiner 
was unable to select one factor as the single source of the 
Veteran's hepatitis C infection.  

A VA examiner in October 2005, concluded that no relationship 
could be found between the Veteran's current, chronic 
hepatitis C and the acute, self-limiting hepatitis episode 
during service, which was due to acute infectious hepatitis 
A/hepatitis B or acute alcoholic hepatitis.  In rendering 
this opinion, the VA examiner noted that the Veteran's claims 
folder had been reviewed, and the examination report included 
findings of a physical examination of the Veteran.  The 
report noted the Veteran's abstinence from alcohol use for 
the previous four years and that his laboratory test results 
showed him to be immune to hepatitis A and hepatitis B.  

In July 2009, a VA examiner noted that the Veteran had been 
treated inservice for an acute hepatitis episode in 1973, and 
that this condition had resolved.  The VA examination report 
noted that the Veteran was diagnosed with chronic hepatitis C 
in August 2002, that this condition was stable, and that the 
Veteran was not on medication or receiving other treatment 
for this condition.  The report noted Veteran's history of 
excessive alcohol use both during service and thereafter.  
The Veteran denied any substance abuse, and reported no 
history of blood transfusions or any blood exposure in the 
past.  The VA examiner then opined that the Veteran's 
hepatitis C was "less likely as not" the result of his 
episode of acute hepatitis diagnosed and treated while he was 
in the military in 1973.  In regards to the Veteran 
contentions concerning his inservice shots and participation 
in football and softball, the examiner opined that it was 
"less likely as not" that these conditions contributed to 
the Veteran's current hepatitis C.  

An August 2009 addendum to the July 2009 VA examination 
report noted that the Veteran was further interviewed 
regarding his hepatitis C risk factors.  The report indicated 
that the Veteran denied having received any blood 
transfusions; was not diagnosed with hemophilia; denied 
injection drug use; denied homosexual behavior; was not on 
dialysis; and has had only two sexual partners.  He further 
denied sharing any razors or tooth brushes, and denied any 
ear piercings.  The Veteran also reported receiving multiple 
tattoos though not while he was in the military, including a 
right upper arm tattoo four years prior to the examination; 
left upper arm tattoo prior to service; and right forearm 
tattoo five to six years prior to the examination.  As for 
hepatitis C risk factors related to his military service, the 
Veteran reported that he was given air-gun injections in 
1971, including immunizations for small pox, typhoid, 
tetanus, yellow fever and plague.  The Veteran also reported 
a history of playing tackle football inservice, which 
resulted in treatment for a twisted right knee in 1972, as 
well as him receiving minor cuts and scrapes.  He also 
reported his history of playing softball while in the 
service, and that this activity resulted in a twisted knee 
injury, as well as incidents of being spiked and gouged a few 
times.

The VA examiner noted that the risk factors for hepatitis C 
identified by the Veteran include his left upper arm tattoo 
placed prior to military service; inservice immunizations 
with an air gun; and general population.  Regarding the 
Veteran's military service as a risk factor, the VA examiner 
noted that the Veteran was not exposed to blood due to battle 
or field trauma, and no other risk factors applied to the 
Veteran.  The VA examiner further noted that the Veteran's 
participation in football and softball during service, along 
with their associated injuries, were not risk factors related 
to hepatitis C.  The VA examiner opined that it was "less 
likely as not" that the Veteran's inservice shots and 
participation in football and softball contributed to his 
current hepatitis C.  The VA examiner further opined that it 
was "less likely as not" that the Veteran's current 
hepatitis C was related to his inservice episode of acute 
hepatitis diagnosed and treated in 1973.  In reaching this 
conclusion, the VA examiner noted that a hepatitis C 
infection is due to hepatitis C.  The VA examiner also noted 
that the acute hepatitis episode during service could have 
been hepatitis A virus or acute alcoholic hepatitis. 

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
hepatitis C.  Specifically, the Board finds that the evidence 
of record does not show the Veteran has hepatitis C related 
to his active duty service.  

While treated for "hepatitis" during service, both VA 
examiners in October 2005 and July/August 2009 found this 
inservice "hepatitis" condition to be an acute hepatitis 
episode, which resolved with treatment.  Moreover, both VA 
examiners found no relationship between the Veteran's current 
hepatitis C and this inservice treatment for an acute 
hepatitis episode.  In support of this conclusion, the May 
2005 examination report indicated that the Veteran's 
laboratory test results showed him to be immune to hepatitis 
A and hepatitis B.  Moreover, the VA examiner in August 2009 
stated that a hepatitis C infection is due to hepatitis C.  

The first diagnosis of hepatitis C was not shown until August 
2002, over thirty years after the Veteran's discharge from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the medical evidence of record does not attribute the 
Veteran's current hepatitis C to his military service.  Based 
upon physical examination of the Veteran, a review of his 
claims file, and full consideration of the Veteran's 
contentions concerning his inservice hepatitis C risk 
factors, the VA examiner in August 2009 opined that it was 
"less likely as not" that the Veteran's inservice shots and 
participation in football and softball contributed to his 
current hepatitis C.  The VA examiner further opined that it 
was "less likely as not" that the Veteran's current 
hepatitis C was related to his inservice episode of acute 
hepatitis diagnosed and treated in 1973.  Thus, there is no 
evidence linking the Veteran's current hepatitis C to his 
military service.  

While the Board accepts the Veteran's contentions concerning 
his inservice immunizations and inservice participation in 
bloody sporting activities, these statements are not 
competent evidence to establish a diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Specifically, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  To this extent, the alleged underlying cause of the 
Veteran's current hepatitis C is simply not supported by the 
medical evidence of record.

As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hepatitis C is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


